NON-STATUTORY STOCK OPTION AGREEMENT
 
RESTATED STOCK OPTION PLAN
 
THIS AGREEMENT is made as of the ____ day of __________, 201_, between Northwest
Natural Gas Company, an Oregon corporation (the “Company”), and «FirstName»
«LastName» (the “Optionee”).
 
Pursuant to the Company’s Restated Stock Option Plan (the “Plan”), the
Organization and Executive Compensation Committee of the Board of Directors (the
“Committee”) has voted to grant the Optionee an option to purchase common stock
of the Company (“Common Stock”) in the amount indicated below, conditioned on
the Optionee’s agreement to the terms of this Agreement including amendments to
all prior options granted to the Optionee under the Plan.  In consideration of
the promises and mutual covenants herein contained, the Company and the Optionee
agree as follows:
 
1.           Option Grant.  The Company grants to the Optionee on the terms and
conditions stated below the right and option (the “Option”) to purchase an
aggregate of «Shares» shares of the Company’s authorized but unissued or
reacquired Common Stock at a price of $_______ per share.  The Option is a
Non-Statutory Stock Option as defined in the Plan.
 
2.           Terms.  The Option is granted on the following terms:
 
2.1           Duration of Option.  Subject to reductions in the Option period as
provided in section 2.5, the Option shall continue in effect for 10 years and
seven days from the date hereof.
 
2.2           Vesting.  Except as provided in section 2.5, the Option shall not
be exercisable for any shares in the first year after the date hereof and
thereafter may be exercised from time to time in the amounts as set forth on
attached Schedule A.
 
2.3           Limitations on Rights to Exercise.  Except as provided in section
2.5, the Option may not be exercised unless when exercised the Optionee is
employed by the Company and shall have been so employed continuously since the
Option was granted.  For purposes of this Agreement, the Optionee is considered
to be employed by the Company if the Optionee is employed by any parent or
subsidiary of the Company.  Absence on leave or on account of illness or
disability under rules established by the Committee shall not be deemed an
interruption of employment for this purpose.  Vesting of the Option as set forth
on Schedule A shall continue during a medical, family or military leave of
absence, whether paid or unpaid, and vesting of the Option shall be suspended
during any other unpaid leave of absence.
 
2.4           Nonassignability.  The Option is nonassignable and nontransferable
by the Optionee except by will or by the laws of descent and distribution of the
state or country of the Optionee’s domicile at the time of death, and it is
exercisable during the Optionee’s lifetime only by the Optionee.
 
2.5           Termination of Employment.
 
(a)           General Rule.  If employment of the Optionee by the Company is
terminated for any reason other than in the circumstances specified in
subsection (b) or (c) below, the Option may be exercised at any time prior to
its expiration date or the expiration of three months after the date of
termination of employment, whichever is the shorter period, but only if and to
the extent the Optionee was entitled to exercise the Option on the date of
termination.
 
(b)           Termination because of Retirement, Death or Total Disability.  If
the Optionee’s employment by the Company is terminated because of retirement (as
defined below), the Option may be exercised for all remaining shares subject
thereto, free of any limitation on the number of shares for which the Option may
be exercised in any period, at any time prior to its expiration date or the
expiration of 36 months after the date of termination, whichever is the shorter
period.  The term “retirement” means termination of employment after the
Optionee is (a) age 62 with at least five years of service as an employee of the
Company, or (b) age 55 with age plus years of service (including fractions) as
an employee of the Company totaling at least 70.  If the Optionee’s employment
by the Company is terminated because of death or total disability (as defined
below), the Option may be exercised for all remaining shares subject thereto,
free of any limitation on the number of shares for which the Option may be
exercised in any period, at any time prior to its expiration date or the
expiration of 12 months after the date of termination, whichever is the shorter
period. If the Optionee’s employment is terminated by death, the Option shall be
exercisable only by the person or persons to whom the Optionee’s rights under
the Option shall pass by the Optionee’s will or by the laws of descent and
distribution of the state or country of the Optionee’s domicile at the time of
death.  The term “total disability” means a medically determinable mental or
physical impairment that is expected to result in death or has lasted or is
expected to last for a continuous period of 12 months or more and that, in the
opinion of the Company and two independent physicians, causes the Optionee to be
unable to perform duties as an employee, director, or officer of the Company and
unable to be engaged in any substantial gainful activity.  Total disability
shall be deemed to have occurred on the first day after the two independent
physicians have furnished their written opinion of total disability to the
Company and the Company has reached an opinion of total disability.
 
(c)           Termination for Cause.  If the Optionee’s employment is terminated
by the Company for cause (as defined below), the Option shall immediately
terminate.  If at any time (including after a notice of exercise has been
delivered) either the Committee or the Chief Executive Officer of the Company
reasonably believes that the Optionee may have committed an act that would
constitute cause, the Committee or the Chief Executive Officer may suspend the
Optionee’s right to exercise the Option pending a final determination of whether
cause for termination exists.  The term “cause” means (i) the willful and
continued failure by the Optionee to perform substantially the Optionee’s
assigned duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness) after a demand for substantial
performance is delivered to the Optionee by the Company which specifically
identifies the manner in which the Optionee has not substantially performed such
duties, (ii) willful commission by the Optionee of an act of fraud or dishonesty
resulting in economic or financial injury to the Company, (iii) willful
misconduct by the Optionee that substantially impairs the Company’s business or
reputation, or (iv) willful gross negligence by the Optionee in the performance
of his or her duties.
 
(d)           Failure to Exercise Option.  In the event of the termination of
employment of the Optionee, to the extent the Option is not exercised within the
limited periods provided above, all further rights to purchase shares pursuant
to the Option shall terminate at the expiration of such periods.
 
2.6           Purchase of Shares.  Shares may be purchased or acquired pursuant
to the Option only by notice in writing from the Optionee to the Company of the
Optionee’s binding commitment to exercise the Option, specifying the number of
shares the Optionee will purchase and the date on which the Optionee will
complete the transaction, which may not be more than 30 days after delivery of
the notice.  On or before the date specified for completion of the purchase, the
Optionee must pay the Company the full purchase price in cash (or by check), in
shares of Common Stock previously acquired by the Optionee, valued at fair
market value, or in any combination of cash (or check) and shares of Common
Stock.  Payment in shares of Common Stock may be made by delivery to the Company
of (a) certificate(s) representing the shares or (b) an attestation in a form
acceptable to the Company regarding shares that are deemed delivered to the
Company.  For purposes of this paragraph, the fair market value shall be deemed
to be the closing price for the Common Stock as reported on the New York Stock
Exchange and published in the Wall Street Journal for the day preceding the date
specified for completion of the purchase, or such other fair market value of the
Common Stock as determined by the Committee. The Optionee shall, on notification
of the amount due, if any, and prior to or concurrently with delivery of the
certificates representing the shares purchased, pay to the Company amounts
necessary to satisfy any applicable federal, state, and local withholding tax
requirements.  If additional withholding becomes required beyond any amount
deposited before delivery of the certificates, the Optionee shall pay such
amount to the Company on demand.  In the absence of such payment, the Company
may withhold such amount from any funds owed by the Company to the Optionee.
 
 
 

--------------------------------------------------------------------------------

 
2.7           Changes in Capital Structure.
 
(a)           Stock Splits, Stock Dividends.  If the outstanding Common Stock of
the Company is hereafter increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company by
reason of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Company in (i) the number and kind of shares subject to the Option, or the
unexercised portion thereof, and (ii) the Option price per share, so that the
Optionee’s proportionate interest before and after the occurrence of the event
is maintained.   Notwithstanding the foregoing, the Company shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the
Company.  Any such adjustments made by the Company shall be conclusive.
 
(b)           Mergers, Reorganizations, Etc.  In the event of a merger,
consolidation, plan of exchange, acquisition of property or stock, split-up,
split-off, spin-off, reorganization or liquidation to which the Company is a
party or any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the  assets of
the Company (each, a “Transaction”), the Company shall, in its sole discretion
and to the extent possible under the structure of the Transaction, select one of
the following alternatives for treating the Option:
 
(i)           The Option shall remain in effect in accordance with its terms.
 
(ii)           The Option shall be converted into an option to purchase stock in
one or more of the corporations, including the Company, that are the surviving
or acquiring corporations in the Transaction.  The amount, type of securities
subject thereto and exercise price of the converted Options shall be determined
by the Company, taking into account the relative values of the companies
involved in the Transaction and the exchange rate, if any, used in determining
shares of the surviving corporation(s) to be held by holders of shares of the
Company following the Transaction.  The converted Option shall be vested only to
the extent that the vesting requirements relating to the Option have been
satisfied.
 
(iii)           The Company shall provide a period of 30 days or less before the
completion of the Transaction during which the Option may be exercised in full
notwithstanding section 2.2, and upon the expiration of that period, the Option
shall immediately terminate.
 
(c)           Dissolution.  In the event of the dissolution of the Company, the
Company shall provide a period of 30 days or less before the dissolution of the
Company during which the Option may be exercised in full notwithstanding section
2.2, and upon the expiration of that period, the Option shall immediately
terminate.
 
3.           Recoupment On Misconduct Affecting Stock Price.
 
3.1           If the Committee determines that the Optionee engaged in any
Misconduct (as defined below) after the date of this Agreement and prior to the
sale of any shares acquired upon exercise of the Option (the “Tainted Shares”),
and this determination is made before a Change in Control (as defined below) and
within three years after the Optionee purchased the Tainted Shares, the Optionee
shall repay to the Company the Excess Option Proceeds (as defined below).  The
Committee may, in its sole discretion, reduce the amount of Excess Option
Proceeds to be repaid by the Optionee to take into account the tax consequences
of such repayment or any other factors.  The return of Excess Option Proceeds is
in addition to and separate from any other relief available to the Company due
to the Optionee’s Misconduct.
 
3.2           “Misconduct” shall mean (a) willful commission by the Optionee of
an act of fraud or dishonesty resulting in economic or financial injury to the
Company, (b) willful misconduct by the Optionee that substantially impairs the
Company’s business or reputation, or (c) willful gross negligence by the
Optionee in the performance of his or her duties; provided, however, that such
acts shall only constitute Misconduct if the Committee determines that such acts
contributed to an obligation to restate the Company’s financial statements for
any quarter or year or otherwise had (or will have when publicly disclosed) an
adverse impact on the market price of the Common Stock.
 
3.3           “Excess Option Proceeds” shall mean the excess of (a) the actual
aggregate sales proceeds from the Optionee’s sales of Tainted Shares, over (b)
the aggregate sales proceeds the Optionee would have received from sales of
Tainted Shares at a price per share determined appropriate by the Committee in
its discretion to reflect what the Company’s common stock price would have been
if the restatement had occurred or other Misconduct had been disclosed prior to
such sales; provided, however, that the aggregate sales proceeds determined by
the Committee under this clause (b) shall not be less than the aggregate
exercise price paid by the Optionee for the Tainted Shares.
 
3.4           The Company may seek direct repayment from the Optionee of any
Excess Option Proceeds and may, to the extent permitted by applicable law,
offset such Excess Option Proceeds against any compensation or other amounts
owed by the Company to the Optionee.  In particular, Excess Option Proceeds may
be recovered by offset against the after-tax proceeds of deferred compensation
payouts under the Company’s Deferred Compensation Plan for Directors and
Executives (“DCP”), the Company’s Executive Supplemental Retirement Income Plan
or the Company’s Supplemental Executive Retirement Plan at the times such
deferred compensation payouts occur under the terms of those plans.  Excess
Option Proceeds that remain unpaid for more than 60 days after demand by the
Company shall accrue interest at the rate used from time to time for crediting
interest under the DCP.
 
3.5           “Change in Control” of the Company shall mean the occurrence of
any of the following events:
 
(a)           The consummation of:
 
(i)           any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) as a result of which the holders of outstanding securities
of the Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or
 
(ii)           any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, the assets of
the Company;
 
(b)           At any time during a period of two consecutive years, individuals
who at the beginning of such period constituted the Company’s Board of Directors
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or
 
(c)           Any person (as such term is used in Section 14(d) of the
Securities Exchange Act of 1934, other than the Company or any employee benefit
plan sponsored by the Company) shall, as a result of a tender or exchange offer,
open market purchases or privately negotiated purchases from anyone other than
the Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Securities representing twenty percent (20%) or more of the combined voting
power of the then outstanding Voting Securities.
 
 
 

--------------------------------------------------------------------------------

 
4.           Amendment of Prior Agreements.  The Optionee is a party to one or
more Non-Statutory Stock Option Agreements relating to prior options granted
under the Plan (“Prior Agreements”).  The Optionee acknowledges and agrees that
a condition to the grant of the Option is the Optionee’s agreement to certain
modifications of the Prior Agreements.  The Prior Agreements are hereby amended
as follows:
 
4.1           Section 2.5(c) of each Prior Agreement is renumbered as section
2.5(d) and the language of section 2.5(c) of this Agreement is hereby added as
section 2.5(c) of each of the Prior Agreements.  All options granted under the
Prior Agreements shall immediately terminate if the Optionee’s employment is
terminated by the Company for cause.
 
4.2           The language of section 3 of this Agreement is hereby added to
each of the Prior Agreements; provided, however, that for purposes of the Prior
Agreements the term “Tainted Shares” shall not include any shares acquired upon
exercise of an option prior to November 1, 2009.
 
5.           Conditions on Obligations.  The obligations of the Company under
this Agreement are expressly made subject to the approval of the Oregon Public
Utility Commission, the Washington Utilities and Transportation Commission, and
other state or federal authorities or agencies with jurisdiction in the
matter.  The Company will use its best efforts to take steps required by state
or federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company’s
shares may then be listed, in connection with the issuance or sale of any shares
purchased on the exercise of the Option.  The foregoing notwithstanding, the
Company shall not be obligated to issue or deliver shares of Common Stock if the
Company is advised by its legal counsel that such issuance or delivery would
violate applicable state or federal laws.  The Company shall not be obligated to
register shares issuable on exercise of the Option under the Securities Act of
1933.
 
6.           No Right to Employment.  Nothing in the Plan or this Agreement
shall confer on the Optionee any right to be continued in the employment of the
Company, or shall interfere in any way with the right of the Company to
terminate the Optionee’s employment at any time, for any reason, with or without
cause.
 
7.           Successors of the Company.  This Agreement shall be binding upon
and shall inure to the benefit of any successor or successors of the Company but
except as hereinabove provided the Option granted shall not be assigned or
otherwise disposed of by the Optionee.
 
8.           Notices.  Any notices under this Agreement must be in writing and
will be effective when actually delivered or, if mailed, three days after
deposit into the United States mail by registered or certified mail, postage
prepaid.  Notices shall be directed to the Company, Attention: Corporate
Secretary, at its principal executive offices or to the Optionee at the address
of the Optionee in the Company’s records, or to such other address as a party
may designate by 10 days’ advance notice to the other party.
 
9.           Rights as a Shareholder.  The Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock until the date the
Optionee becomes the holder of record of those shares.  No adjustment shall be
made for dividends or other rights for which the record date occurs before the
date the Optionee becomes the holder of record.
 
10.           Amendments.  The Company may at any time amend this Agreement if
the amendment does not adversely affect the Optionee.  Otherwise, this Agreement
may not be amended without the written consent of the Optionee and the Company.
 
11.           Governing Law.  This Agreement shall be governed by the laws of
the state of Oregon, without regard to conflicts of law provisions.
 
12.           Complete Agreement.  This Agreement constitutes the entire
agreement between the Optionee and the Company, both oral and written concerning
the matters addressed herein, and all prior agreements or representations
concerning the matters addressed herein, whether written or oral, express or
implied, are terminated and of no further effect.
 
IN WITNESS WHEREOF, the parties have executed this Non-Statutory Stock Option
Agreement in duplicate as of the day and year first written above.
 
NORTHWEST NATURAL GAS COMPANY
 


By:   ________________________                                                                        
President & CEO
 


Optionee_____________________
                        

